             Case 5:19-cv-00329-JD Document 109 Filed 03/06/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY, and NATALIE
GODFREY,
                                 Plaintiffs,

v.                                                  Case No: 5:19-cv-329 JD
CSAA FIRE & CASUALTY
INSURANCE COMPANY,
                               Defendant.

 PLAINTIFFS’ OBJECTIONS TO DEFENDANT’S COUNTER-DESIGNATIONS
                      OF ALLEN LIPPOLDT

            Pursuant to the Court’s Scheduling Order, Plaintiffs submit this counter-

designation of deposition testimony for Allen Lippoldt:

     PAGE      LINE                       PAGE        LINE              OBJECTIONS

      9          6        through          9           18     Irrelevant, F.R.E. 401-402
     21          9        through         24           18     Irrelevant, F.R.E. 401-402


                                               MANSELL ENGEL & COLE

                                    By:        s/Kenneth G. Cole
                                               Steven S. Mansell, OBA #10584
                                               Mark A. Engel, OBA #10796
                                               Kenneth G. Cole, OBA #11792
                                               Keith F. Givens, OBA #16501
                                               204 North Robinson Avenue, 21st Floor
                                               Oklahoma City, OK 73102-7001
                                               T: (405) 232-4100 ** F: (405) 232-4140
                                               E-mail: kcole@meclaw.net

                                               ATTORNEYS FOR PLAINTIFFS
        Case 5:19-cv-00329-JD Document 109 Filed 03/06/20 Page 2 of 2



                           CERTIFICATE OF SERVICE

      I hereby certify that on March 6, 2020, I electronically transmitted the attached
document to the Clerk of the Court using the ECF system for filing and transmittal of a
Notice of Electronic Filing to the following registrants:

Gerard F. Pignato (jerry@ryanwhaley.com)
Bruce A. Robertson (brobertson@ryanwhaley.com)
Joshua K. Hefner (joshua@ryanwhaley.com)
Matthew Kane (mkane@ryanwhaley.com)
Susan F. Kane (susanfkane@gmail.com)

ATTORNEYS FOR DEFENDANT – CSAA FIRE AND CASUALTY INSURANCE

                                              s/Kenneth G. Cole




                                          2
